internal_revenue_service number release date index number ------------------- ------------------- ------------------------ --------------------------------------- in re ------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi b5 plr-104108-07 date date ------------------- ------------------------------------------------------------ ------------------------------------------------------------- ------------------------------------------------------------- ------------------------------------------------------------------------------ legend legend taxpayer lp1 lp2 lp3 director -------------------------------------------- date ----------------------- dear ------------ this letter responds to your letter dated date requesting an extension of time pursuant to of the procedure and administration regulations to file forms low-income_housing disposition bond to post a bond under sec_42 of the internal_revenue_code to avoid recapture of low-income_housing tax_credits under sec_42 of the internal_revenue_code under the facts represented in your letter taxpayer failed to file completed forms to post disposition bonds because taxpayer was unaware that a disposition of low-income_housing tax_credit property would result in a recapture of tax_credits as a result taxpayer did not timely file the required forms for the low- income housing property interests that were sold on date sec_42 provides that if a as of the close of any taxable_year in the compliance_period the qualified_basis on any building with respect to the taxpayer is less than b the amount of the basis as of the close of the preceding_taxable_year then the taxpayer’s tax for the taxable_year must be increased by the credit recapture_amount however under sec_42 the taxpayer will be discharged from liability for any additional tax if a the taxpayer furnishes to the secretary a bond for a plr-104108-07 satisfactory amount and period and b it is reasonably expected that the building will continue to be operated as a low-income credit building for the remainder of its compliance_period guidance on the amount of bond considered satisfactory by the secretary and the period of the bond required is provided in revrul_90_60 1990_2_cb_3 the revenue_ruling specifies that if a taxpayer furnishes a bond under sec_42 with respect to the disposition of an interest in a qualified_low-income_building the taxpayer will be treated solely for purposes of applying sec_42 with respect to the disposition as if the taxpayer had not disposed of the interest instead the taxpayer’s recapture if any with respect to the disposed-of interest will be determined under the rules of sec_42 by deeming the taxpayer to continue to own the disposed-of interest and by determining the qualified_basis for the deemed interest in accordance with the rules of sec_42 the taxpayer will not however be treated as claiming any additional low-income_housing_credit with respect to the disposed of interest for any period following the disposition the bond must be provided for the remainder of the 15-year compliance_period after the disposition plus an additional months sec_301_9100-1 through sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 provides that the term regulatory election means an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin announcement i r b notified the public of form_8693 and specified that form_8693 should be submitted to the internal_revenue_service within days of a disposition of a low-income_housing_credit building or interest therein on which the taxpayer wants to avoid recapture of the credit under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 for a taxpayer to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and the granting of relief will not prejudice the interests of the government in the present case based solely on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been plr-104108-07 met accordingly taxpayer is granted an extension of time to post disposition bonds pursuant to sec_42 with respect to the disposition of taxpayer's interests in lp1 lp2 and lp3 as a result taxpayer will be treated solely for purposes of applying sec_42 with respect to the disposition as if taxpayer had not disposed of the interests instead the taxpayer’s recapture if any with respect to the disposed-of interests will be determined under the rules of sec_42 by deeming the taxpayer to continue to own the disposed-of interests and by determining the qualified_basis for the deemed interests in accordance with the rules of sec_42 the taxpayer will not however be treated as claiming any additional low-income_housing_credit with respect to the disposed of interests for any period following the disposition the bonds must be provided for the remainder of the 15-year compliance_period after the disposition plus an additional months the election to post disposition bonds pursuant to sec_42 is reported by filing the required completed forms within days from the date of this letter the forms along with a copy of this letter are to be filed with the internal_revenue_service p o box attn lihc unit dp south philadelphia campus bensalem pa copies of this letter are enclosed for this purpose in addition if and when taxpayer receives a copy of any approved form_8693 a copy of such letter along with a copy of the approved form_8693 should be sent to director no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether the low-income_housing properly qualified or continues to qualify for the low-income_housing_credit under sec_42 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file a copy of this letter is being sent to taxpayer s authorized representatives sincerely william p o'shea associate chief_counsel passthroughs and special industries enclosures cc copy of this letter copy for ' purposes
